Citation Nr: 1325823	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from June 1967 to June 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Veteran testified at a hearing before the RO.  A transcript of the hearing is associated with the claims file.

In February 2012, the Veteran withdrew his previously requested Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of service connection for peripheral neuropathy of the right upper extremity (rated 50 percent), peripheral neuropathy of the left upper extremity (rated 40 percent), peripheral neuropathy of the right lower extremity (rated 40 percent), peripheral neuropathy of the left lower extremity (rated 40 percent), and right knee degenerative joint disease (rated 30 percent). 

The Veteran has service-connected disabilities of each upper and lower extremity that are considered severe.  The Veteran contends, and the evidence shows, that he uses a walker or wheelchair at all times.  However, an opinion has not been obtained as to whether the Veteran meets any of the criteria associated with the award of a special home adaptation grant or specially adapted housing.  As such, a remand is required to obtain an opinion as to whether the Veteran has a disability that is due to the loss of use of both lower extremities or the loss of use of one lower extremity together with the loss of use of one upper extremity, such that entitlement to specially adapted housing might be established.  In addition, an opinion should be obtained as to whether there is loss of use of both hands, such that a special home adaptation may be granted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination to determine whether entitlement to specially adapted housing or a special home adaptation grant is warranted. 

The examiner should provide an opinion, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, alone, are responsible for either (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss or loss of use of both hands.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


